DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “mock data transfer object 112” (See Specification; page 7, para 0026, page 9, para 0032, page 10, para 0033 – 0034, page 11, para 0036 – 0037, page 13, para 0042).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “mock data transfer structure 112”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 1, para 0001; the status of the U.S. Patent Application No. 16/888,327 should be updated.
Page 6, para 0023; there appears to be a typographical error “indicted” of -- indicated --.  
Page 12, para 0039; the reference numeral “service provider server 1020” should apparently -- service provider server 120 --
Page 14, para 0044; the first occurrence of acronyms “AJAX” and “JSON” should be spelled out.
Appropriate correction is required.

Claim Objections
Claims 18 - 20 are objected to because of the following informalities:  
Regarding claim 18 the limitation “the a client computing device” in line 6 should apparently be -- a client computing device --.
Claims 19 - 20 are dependent claims and thus also objected.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 11, 13, 14, 18 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 7, 11, 13, and 14 of U.S. Patent No. 11,307,911 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below.
Instant Application No. 17/708,668
US Patent 11,307,911 B2
1. A system in a client computing device, comprising: an embedded upload event listener registered to be executed prior to one or more other event listeners of a web page; a mock upload event generator including program code configured to generate a mock upload event and a corresponding mock data transfer object for uploading data using the web page, wherein the program code is configured to execute in the client computing device; a dispatcher configured to propagate the mock upload event and the corresponding mock data transfer object to an upload event listener of the web page; and an event handler configured to execute the mock upload event.
1. A system in a client computing device, comprising: an embedded upload event listener configured to: intercept a received upload event; read the received upload event; and drop the received upload event from an upload event handler pipeline; a mock upload event generator including program code configured to generate a mock upload event and a corresponding mock data transfer object for uploading data using a web page, the mock upload event a replacement for the dropped upload event, wherein the program code is configured to execute in the client computing device; a dispatcher configured to propagate the mock upload event and the corresponding mock data transfer object to an upload event listener of the web page; and an event handler configured to execute the mock upload event.
4. The system of claim 1, wherein the embedded upload event listener is further configured to: call, synchronously or asynchronously, the program code to perform logic on the received upload event.
7. The system of claim 4, wherein the embedded upload event listener is registered to be executed prior to any other event listeners of the web page.
4. The system of claim 1, wherein prior to the mock upload event generator generating a mock upload event and a corresponding mock data transfer object for uploading data using the web page, the embedded upload event listener is configured to: intercept a received upload event; read the received upload event; drop the received upload event from an upload event handler pipeline; and call, synchronously or asynchronously, code to perform logic on the received upload event.
1. A system in a client computing device, comprising: an embedded upload event listener configured to: intercept a received upload event; read the received upload event; and drop the received upload event from an upload event handler pipeline; a mock upload event generator including program code configured to generate a mock upload event and a corresponding mock data transfer object for uploading data using a web page, the mock upload event a replacement for the dropped upload event, wherein the program code is configured to execute in the client computing device; a dispatcher configured to propagate the mock upload event and the corresponding mock data transfer object to an upload event listener of the web page; and an event handler configured to execute the mock upload event.
4. The system of claim 1, wherein the embedded upload event listener is further configured to: call, synchronously or asynchronously, the program code to perform logic on the received upload event.
7. The system of claim 4, wherein the embedded upload event listener is registered to be executed prior to any other event listeners of the web page.
7. The system of claim 1, wherein the mock upload event is a replacement for a dropped upload event.
1. A system in a client computing device, comprising: an embedded upload event listener configured to: intercept a received upload event; read the received upload event; and drop the received upload event from an upload event handler pipeline; a mock upload event generator including program code configured to generate a mock upload event and a corresponding mock data transfer object for uploading data using a web page, the mock upload event a replacement for the dropped upload event, wherein the program code is configured to execute in the client computing device; a dispatcher configured to propagate the mock upload event and the corresponding mock data transfer object to an upload event listener of the web page; and an event handler configured to execute the mock upload event.
4. The system of claim 1, wherein the embedded upload event listener is further configured to: call, synchronously or asynchronously, the program code to perform logic on the received upload event.
7. The system of claim 4, wherein the embedded upload event listener is registered to be executed prior to any other event listeners of the web page.
11. A method in a client computing device, comprising: registering an embedded upload event listener to be executed prior to one or more other event listeners of a web page; generating, by program code configured to execute in a client computing device, a mock upload event and a corresponding mock data transfer object for uploading data using the web page; propagating the mock upload event and the corresponding mock data transfer object to an upload event listener of the web page; and executing the mock upload event.
11. A method in a client computing device, comprising: intercepting a received upload event; reading the received upload event; dropping the received upload event from an upload event handler pipeline; generating a mock upload event and a corresponding mock data transfer object for uploading data using a web page, the mock upload event a replacement for the dropped upload event; propagating the mock upload event and the corresponding mock data transfer object to an upload event listener of the web page; and instructing the upload event listener for execution of the mock upload event.
13. The method of claim 11, wherein prior to said generating a mock upload event and a corresponding mock data transfer object for uploading data using the web page, the method further comprises: calling synchronously or asynchronously, by an embedded upload event listener, code to perform logic on the received upload event for said generating.
14. The method of claim 13, wherein said embedded upload event listener is registered to be executed prior to any other event listeners of the web page.
13. The method of claim 11, wherein prior to said generating, by program code configured to execute in the client computing device, a mock upload event and a corresponding mock data transfer object for uploading data using the web page, the method further comprises: intercepting, by an embedded upload event listener, a received upload event; reading, the received upload event; dropping the received upload event from an upload event handler pipeline; and calling synchronously or asynchronously, by the embedded event listener, code to perform logic on the received upload event for said generating.
11. A method in a client computing device, comprising: intercepting a received upload event; reading the received upload event; dropping the received upload event from an upload event handler pipeline; generating a mock upload event and a corresponding mock data transfer object for uploading data using a web page, the mock upload event a replacement for the dropped upload event; propagating the mock upload event and the corresponding mock data transfer object to an upload event listener of the web page; and instructing the upload event listener for execution of the mock upload event.
13. The method of claim 11, wherein prior to said generating a mock upload event and a corresponding mock data transfer object for uploading data using the web page, the method further comprises: calling synchronously or asynchronously, by an embedded upload event listener, code to perform logic on the received upload event for said generating.
14. The method of claim 13, wherein said embedded upload event listener is registered to be executed prior to any other event listeners of the web page.
14. The method of claim 11, wherein the mock upload event is a replacement for a dropped upload event.
11. A method in a client computing device, comprising: intercepting a received upload event; reading the received upload event; dropping the received upload event from an upload event handler pipeline; generating a mock upload event and a corresponding mock data transfer object for uploading data using a web page, the mock upload event a replacement for the dropped upload event; propagating the mock upload event and the corresponding mock data transfer object to an upload event listener of the web page; and instructing the upload event listener for execution of the mock upload event.
13. The method of claim 11, wherein prior to said generating a mock upload event and a corresponding mock data transfer object for uploading data using the web page, the method further comprises: calling synchronously or asynchronously, by an embedded upload event listener, code to perform logic on the received upload event for said generating.
14. The method of claim 13, wherein said embedded upload event listener is registered to be executed prior to any other event listeners of the web page.
18. A physical hardware computer-readable medium having program code recorded thereon that when executed by at least one processor causes the at least one processor to perform a method, the method comprising: registering an embedded upload event listener to be executed prior to one or more other event listeners of a web page; generating, by program code configured to execute in the a client computing device, a mock upload event and a corresponding mock data transfer object for uploading data using the web page; propagating the mock upload event and the corresponding mock data transfer object to an upload event listener of the web page; and executing the mock upload event.
1. A system in a client computing device, comprising: an embedded upload event listener configured to: intercept a received upload event; read the received upload event; and drop the received upload event from an upload event handler pipeline; a mock upload event generator including program code configured to generate a mock upload event and a corresponding mock data transfer object for uploading data using a web page, the mock upload event a replacement for the dropped upload event, wherein the program code is configured to execute in the client computing device; a dispatcher configured to propagate the mock upload event and the corresponding mock data transfer object to an upload event listener of the web page; and an event handler configured to execute the mock upload event.
4. The system of claim 1, wherein the embedded upload event listener is further configured to: call, synchronously or asynchronously, the program code to perform logic on the received upload event.
7. The system of claim 4, wherein the embedded upload event listener is registered to be executed prior to any other event listeners of the web page.
19. The physical hardware computer-readable medium of claim 18, wherein prior to said generating, by program code configured to execute in the client computing device, a mock upload event and a corresponding mock data transfer object for uploading data using the web page, the method further comprises: intercepting, by an embedded upload event listener, a received upload event; reading, the received upload event; dropping the received upload event from an upload event handler pipeline; and calling synchronously or asynchronously, by the embedded event listener, code to perform logic on the received upload event for said generating.
1. A system in a client computing device, comprising: an embedded upload event listener configured to: intercept a received upload event; read the received upload event; and drop the received upload event from an upload event handler pipeline; a mock upload event generator including program code configured to generate a mock upload event and a corresponding mock data transfer object for uploading data using a web page, the mock upload event a replacement for the dropped upload event, wherein the program code is configured to execute in the client computing device; a dispatcher configured to propagate the mock upload event and the corresponding mock data transfer object to an upload event listener of the web page; and an event handler configured to execute the mock upload event.
4. The system of claim 1, wherein the embedded upload event listener is further configured to: call, synchronously or asynchronously, the program code to perform logic on the received upload event.
7. The system of claim 4, wherein the embedded upload event listener is registered to be executed prior to any other event listeners of the web page.


Allowable Subject Matter
Claims 2, 3, 5, 6, 8, 9, 10, 12, 15 – 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roman (US 8,826,443 B1) discloses identifying a policy for protecting source data; evaluating, at the DMS, a web request sent to an interactive website as part of a web-based application; determining by the DMS, that the web request includes at least one of the plurality of data elements triggering a violation of the policy; determining data boundaries of the web request upon receiving the web request at the DMS; selectively removing data content within the data boundaries containing the at least one data element that triggered the violation to allow the web request to be processed by the interactive website as if it were the original web request containing the at least one data element; reevaluating, at the DMS, the web request with the at least one data element selectively removed to determine whether the data elements that triggered the violation have been successfully removed from the web request; upon determining that the data elements that triggered the violation have been successfully removed from the web request, sending the web request to the interactive website; and upon determining that the data elements that triggered the violation have not been successfully removed from the web request, blocking the web request or allowing the web request to be sent to the interactive website unmodified.
Lewin (US 2020/0412697 A1) discloses receiving, by a proxy device, a document from a service provider in response to a request to the service provider from a client device; injecting into the document, by the proxy device, event monitoring code for monitoring user actions on the client device; sending, by the proxy device, the document with the event monitoring code to the client device; intercepting, by the event monitoring code, a user request for a file upload event using a client-side application on the client device; receiving, by the proxy device, a client request including file information regarding the file upload event from the event monitoring code; and determining, by the proxy device, whether the file upload event should be allowed or blocked based on the received file information and stored policy data.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194